Title: To Thomas Jefferson from Bishop James Madison, 1 November 1800
From: Madison, Bishop James
To: Jefferson, Thomas



Dear Sir,
Novr. 1. 1800 Williamsburg.

Mr. Wilkinson, the late Agent or Steward for Mrs. Paradise, having departed this Life, I have been solicited by a Friend of mine, Mr Coleman, to mention him to you, as a fit Successor; upon the Supposition, that you had, in Conjunction with some other Gentlemen, full Authority to act in such a Case. I have said to Mr Coleman, that I was disposed to beleive, you had declined an Acceptance of the Trust which Mrs. Paradise wished to repose in you. But as it may be otherwise, & he is anxious upon the Subject, I determined to assure you of his perfect Integrity, & Capacity for Business. Mr Coleman is a near Neighbour, has been long Known to me, & is in every Respect a truly worthy Citizen. Should the Appointment be in you, with those other Gentlemen alluded to, I am persuaded you wd. wish to be informed of some meritorious Person for the Office; & it is upon that Ground, I have taken the Liberty of recommending Mr. William Coleman of James City.

What an important Denoûment has lately been made! Hamilton’s Attack upon Mr. Adams is a perfect Confirmation of all that that arch & very clever Fellow Duane has been so long hinting at, or rather affirming.—It will be a Thunderbolt to both. I rejoice with you, that Republicanism is likely to be completely triumphant; & particularly, as the Event will prove the great Mass of the People of America not to be so far degenerated, as there was, at one Time, too much Reason to apprehend.—
With sincere Respect & Esteem—I am, Dr Sir, Yr. Friend & Sert

J Madison


Your Letter to Miss Digges was carefully delivered—
Novr 3.
This Moment I am told the Republn Ticket has a Majority of One Third in this County—

